BOWEN, Presiding Judge.
This is an appeal from the denial of a pro se petition for writ of habeas corpus. Tracy Besselaar, an inmate in the Alabama Prison System, alleges that he was denied due process in an administrative disciplinary action taken on March 21, 1984. The District Attorney of Elmore County filed a motion to dismiss which addressed a separate disciplinary hearing held on August 2, 1984. The circuit court granted the State’s motion and dismissed the petition without a hearing.
The Attorney General admits that the petition was improperly dismissed.
The judgment of the circuit court dismissing the petition is reversed. This cause is remanded with directions that the merits of the petition be considered, together with any responsive pleading that may be filed by the State.
REVERSED AND REMANDED.
All Judges concur.